DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 3/25/2022.
Claim 1 is amended.
Claims 2 and 4 are cancelled.
Claims 5-12 are newly added. 
Claims 1, 3, and 5-12 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claim 1 filed 3/25/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, and 5-12 are rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6408856) in view of Keritsis et al. (US 4936920) as evidenced by Wikipedia (“List of saturated fatty acids” Accessed 7/8/2022, https://en.wikipedia.org/wiki/List_of_saturated_fatty_acid) and Munro et al. (“Safety Evaluations of Specific Food Additives”; Accessed 7/11/2022; https://inchem.org/documents/jecfa/jecmono/v56je02.pdf).
Regarding claim 1 and 5-12, McAdam discloses a smokable filler (abstract; “tobacco filler for a smoking article”) comprising one or more biopolymers such as cut tobacco (col. 2, ll. 60-62; col. 5, ll. 16-18; “shredded tobacco”), about 2-30% aerosol generating means (col. 2, ll. 41-42; “liquid that generates aerosol”) in the form of propylene glycol (claim 7), and a binder such as polysaccharides and gums (col 2, l. 44; col. 4, ll. 27-61). 
Regarding the claim limitation “a non-combustion smoking article,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the smokable filler of McAdam is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.
Regarding the claim limitation “propylene glycol at 20% by mass or more as a liquid that generates aerosol,” McAdam discloses an overlapping range of 20-30%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
However, McAdam is silent as to an acid having a first acid dissociation constant pKa1 of 4.0-6.0 inclusive and a boiling point of 366-600°C inclusive, the acid being selected from the group consisting of heneicosanoic acid, lignoceric acid, octacosanoic acid, and nonadecanoic acid. 
Keritsis discloses a tobacco product characterized by improved void volume and firmness characteristics and a method of applying binder material (abstract) comprising shreds of tobacco filler which are adhered to one another (col. 4, ll. 29-41), the method comprising a first step of applying the binder to the tobacco filler, treating the filler shreds to cause the binder to become sufficiently non-tacky for storage, and then activating the binder within the cigarette maker (col. 4, ll. 42-51), wherein the binder includes lipids, gums, or polysaccharides (col. 7, ll. 37-44), wherein lipids include saturated fatty acids having at least 14 carbon atoms and beeswax (col. 7, l. 65-col. 8, l. 5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a saturated fatty acid having greater than 14 carbon atoms as in Keritsis as the binder of McAdam and applied the known method of Keritsis because (a) Keritsis teaches that saturated fatty acids are known equivalents of gums and polysaccharides (see col. 7, l. 37-col. 8, l. 5), and (b) such a modification improves the void volume and firmness characteristics of the filler (Keritsis; col. 4, ll. 29-32) while reducing shedding of tobacco from the cigarette’s tip (Keritsis; col. 4, ll. 58-59; col. 5, ll. 10-16), reducing undesirable sidestream smoke (Keritsis; col. 4, ll. 60-64). Substituting equivalents known for the same purpose is obvious to one of ordinary skill in the art. See MPEP 2144.06(II). 
Regarding the claim limitation “an acid that has a first acid dissociation constant pKa1 of 4.0-6.0 and a boiling point of 366-600°C,” nonadecanoic acid, heneicosanoic acid, lignoceric acid, and octacosanoic acid must have a pKa1 of 4.0-6.0 and a boiling point between 366-600°C. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Moreover, Table 1 of the instant specification describes that heneicosanoic acid has a boiling point of 384°C and a pKa1 of 5.0, lignoceric acid has a boiling point of 406°C and a pKa1 of 5.0, octacosanoic acid has a boiling point of 431°C and a pKa1 of 5.0, nonadecanoic acid has a boiling point of 368°C and a pKa1 of 5.0
As evidenced by Wikipedia the number of carbons of fatty acids: nonadecanoic acid (19 carbon atoms), heneicosanoic acid (21 carbon atoms), lignoceric acid (24 carbon atoms) and octacosanoic acid (28 carbon atoms). 
As evidenced by Munro, beeswax has a includes at least lignoceric acid (C24) and octacosanoic acid (C28) (p. 4-5 under “Free fatty acids” section). Therefore, modified McAdam teaches saturated fatty acids having at least 14 carbon atoms and beeswax including at least lignoceric acid and octacosanoic acid. 

Regarding claim 3, modified McAdam discloses that the filler contains less than 5% tobacco leaf material by weight of filler (col. 4, ll. 1-8). 

Claims 1, 3, 5-6, 8-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McAdam (US 6408856) in view of Swain et al. (US 4286606) as evidenced by Wikipedia (“List of saturated fatty acids” Accessed 7/8/2022, https://en.wikipedia.org/wiki/List_of_saturated_fatty_acid ) .
Regarding claim 1, 5-6, 8-10, and 12, McAdam discloses a smokable filler (abstract; “tobacco filler for a smoking article”) comprising one or more biopolymers such as cut tobacco (col. 2, ll. 60-62; col. 5, ll. 16-18; “shredded tobacco”), about 2-30% aerosol generating means (col. 2, ll. 41-42; “liquid that generates aerosol”) in the form of propylene glycol (claim 7), and a binder such as polysaccharides and gums (col 2, l. 44; col. 4, ll. 27-61). 
Regarding the claim limitation “a non-combustion smoking article,” this limitation has been considered, and construed as the manner of operating an apparatus that adds no additional structure to the apparatus as claimed. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114. However, because the smokable filler of McAdam is structurally similar to that instantly disclosed, it is capable of being operated with similar if not identical claimed characteristics.
Regarding the claim limitation “propylene glycol at 20% by mass or more as a liquid that generates aerosol,” McAdam discloses an overlapping range of 20-30%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).
However, McAdam is silent as to an acid having a first acid dissociation constant pKa1 of 4.0-6.0 inclusive and a boiling point of 366-600°C inclusive, the acid being selected from the group consisting of heneicosanoic acid, lignoceric acid, octacosanoic acid, and nonadecanoic acid. 
Swain teaches a reaction product for enhancing the organoleptic response of smoking material filler (abstract) comprising reacting a reducing sugar with a saturated fatty acid having between 6 and 26 carbon atoms in the presence of an excess ammonium hydroxide (col. 2, ll. 34-38) and mixing smoking filler with the reaction product (col. 2, ll. 41-51).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a saturated fatty acid having between 6 and 26 carbon atoms as in Swain to the filler of McAdam and applied the known method of Swain to produce the reaction product because in order to produce a smoke of increased body and strength without the accompanying harshness associated in the prior art (Swain; col. 2, ll. 25-31). 
Regarding the claim limitation “an acid that has a first acid dissociation constant pKa1 of 4.0-6.0 and a boiling point of 366-600°C,” nonadecanoic acid, heneicosanoic acid, and lignoceric acid must have a pKa1 of 4.0-6.0 and a boiling point between 366-600°C. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Moreover, Table 1 of the instant specification describes that heneicosanoic acid has a boiling point of 384°C and a pKa1 of 5.0, lignoceric acid has a boiling point of 406°C and a pKa1 of 5.0, and octacosanoic acid has a boiling point of 431°C and a pKa1 of 5.0.
As evidenced by Wikipedia the number of carbons of fatty acids: nonadecanoic acid (19 carbon atoms), heneicosanoic acid (21 carbon atoms), lignoceric acid (24 carbon atoms) and octacosanoic acid (28 carbon atoms). 

Regarding claim 3, modified McAdam discloses that the filler contains less than 5% tobacco leaf material by weight of filler (col. 4, ll. 1-8). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712